Case: 1:15-cv-07592 Document #: 38 Filed: 10/09/18 Page 1 of 5 PagelD #:97 (Ay

 

IN THE UNITED STATE'S DISTRICT COURT NORTHERN DISTRICT OF
ILLINOIS EASTERN, DIVISTON

HEZEKIAH HAMILTON
heh boner, CASE No. 1:15-CV-075 92

~V5- HONORABLE © VIRGINIA M. KENDALL

. dude, Presiding.
TACRUELINE LASHERUUK OP PLY Bt L ED
en
Responder oer 201?
TATUS UPDATE cuertiOMASG BRUTON |

Now Came, Hezekiah Hamibbon, He Fehhoner LRO- SE, and Submit
tis Status Update +o His Court on bis perdiig State -Court proceedings

1) e ls heh finer filed Ae trstart Wot Of Habeas Cops
on,

2) Mang, iklh Sed Aedhon, Horulln fled! « Motion Seeitg to Steg”
the “Habeas proceedings.

 

 

 

3) Since Ae tlug of be babeas lobbon, Hanibfon bas been fUUrStilg a
Moton requeshin Forensic esti, Commollly lefelted +e tn Tinos
as aA"UES Mb Lin

h) Feb finer have Lied bis bricks With He Appellate Court, appeal!
eo Court Lhen 4 denied ee her testing Under
 W6-3. lh 20/8, Court abhi
drder olsmissing Lob ioner be, eelate Court abtiin He

5) On _Sgpberdber IO, 2018, Pe borer tiled, Pebrion Far Leave To Appeal,”
Appeoling te Wier becouse Ws Clum's have merids.

b) On Seoterber 7,208, Pbhiner Fespectbaly ted lib He Gircurd -
Court, He prayer For leove to Lee a Syccesswve fast - Conviction
Pettbon,” based on Evidence kdnth 1s Newl Discovered 4:
bbenclad, ese eyitence ths tot. auieble of defended Tial
debendant hag Mis Successive fast - Convichon i good faith

-4-

 
 

Case: 1:15-cv-07592 Document #: 38 Filed: 10/09/18 Page 2 of 5 PagelD #:98

Are! pishoushlg hs Ophons to tied a Successive fost- Convichyon
VIICf)»

ASunce Pehoner has Come Cross Sere Newly Discovered F violence,
behre He Shite Courts He Federal Coirt Shoul! brat He
Stay and alow him fewe +o * Kemstate’ he Habeas Comps
proceedings Upep hinal Abjudication and Lxhouston in be Sjpate

Court,

DATED 7 2-28-20/f_

 

Menard Correchoral Center
P.0. Box [000
Menard IL 62259
 

Case: 1:15-cv-07592 Document #: 38 Filed: 10/09/18 Page 3 of 5 PagelD #:99

IN THE UNITED STATE DISTRICT COURT NORTHERN DISTRICT OF
ILLINOIS FASTERN, DIVISION

HEZEKIAH HAMILTON

 

 

ket Honer CASE No. 12/5-CV-075 92
~V~ HONORABLE: VIRGINI M. KENDALL
Wage, Presiding.
JACQUELINE LASHGRAOOK
Responint,
_PRWE/ CERTIFICATE OF SERVICE
To: Prisoner CorrespondeiCe “To: Ophice Of The Aforney Gerepal
Clerk's bperce, U.S. bistrict Court 100 West Rardofoh Street 12% Flor
2/9 Souk Dearborn Street Chicago, TL 6UE

Chicago » LL 6060H

PLEASE TAKE NOTICE, Hot onaSixalenber 26 0/6. 1 placed
The atbbached or enclesed decumel-s in He Zytbronal Moi! at
Menerd Correchonal Center propery addressed to He parkes Isfed
above for Mashag Hoth he Unked States postal Service.

   

DATED: £-2F-L8

Menard Correchonal Canter
2.0. Box M00
Menard, IL 62259
 

Ss .
FR: : Case: 1:15-cv-07592 Document #: 38 Filed: 10/09/18 Page 4 of 5 PagelD #:100 :
Hezekiah Yami Non R2GA5I

P.0. Box 00
Menard, IL 62259

—.,

a

frisoner Correspondence Clerks Wie US. Disbick Court
2N4 South Dearborn Shack
Chicago, TL 6L0L0h

LEGAL MALL /

 

BTIEOGESLSSE CONS DDD gh pepo ly flee hyphal j ayy
 

 

Case: 1:15-cv-07592 Document #: 38 Filed: 10/09/18 Page 5 of 5 PagelD #:101

AON 0
10/09/2018-5
